 AMERICANCOACH COMPANY415.pendent Unions, are entitled to perform the electrical work relatingto the alteration of a portion of a building located at 337-341 SecondAvenue, New York, New York, which is to be used as a supermarket.2.Local 3, International Brotherhood of Electrical Workers, AFL-CIO, is not entitled, by means proscribed by Section 8(b) (4) (D) ofthe Act, to force or require Ladd Electric Corp., to assign the afore-mentioned work to a contractor employing its members.3.Within 10 days from the date of this Decision and Determina-tion of Dispute, Local 3, International Brotherhood of ElectricalWorkers, AFL-CIO, shall notify the Regional Director for Region 2,in writing, whether or not it will refrain droin forcing or requiringLadd Electric Corp., by means proscribed by Section 8(b) (4) (D),to assign the work in dispute to employees represented by Local 3rather than those represented by Local 199.American Coach CompanyandDistrict 50, United Mine Workersof America, affiliate of United Mine Workers of America.CaseNo. 17-CA-2719.April 26,1966DECISION AND ORDEROn February 25, 1966, Trial Examiner Benjamin B. Lipton issuedhis Decision in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached TrialExaminer's Decision.Thereafter, the Respondent filed exceptionsto the Trial Examiner's Decision and a brief in support thereof. TheGeneral Counsel filed cross-exceptions to the Trial Examiner'sDecision.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and ' Zagoria] .The Board has reviewed the rulings of the Trial Examiner madeat the hearing, and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this proceeding, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Orderwith the following modifications: Add the following paragraph 2(b),158 NLRB No. 47. 416DECISIONS OF NATIONALLABOR RELATIONS BOARDthe present paragraph 2 (b) and those subsequent thereto being con-secutively relettered :P (b) Notify the above-named employee if presently serving inthe Armed Forces of the United States of his right to full reinstate-ment upon application in accordance with the Selective Service Actand the Universal Military Training and Service Act of 1948, asamended, after discharge from the Armed Forces."]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a complaintby the GeneralCounsel,'a hearing in this proceeding was heldon November22, 1965, before TrialExaminer Benjamin B. Lipton in Newton, Kan-sas.The principal issues litigated are (1)whether Respondent promulgated certainrules against union solicitation and distribution of union literatureon plant property,and (2)whether Respondent discharged employee John M. Zimmerman,for violat-ing these plant rules,or for hisactivityon behalf of the Union,in violation of Sec-tion 8(a) (1) and(3) of the Act.At the hearing,all parties were represented andwere afforded full opportunity to present relevant evidence.At the close,the Gen-eral Counsel argued orally on the record in lieu of filing a brief.Respondent filed abrief which has been duly considered?Upon the entire record in the case, and from my observation of the demeanor ofthe witnesses,I make the following:FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENTRespondent,a Michigan corporation,with its principal office at Cassopolis,Michi-gan,maintains a plant at Newton,Kansas, where it is engaged in the manufactureand sale of mobile homes.Only the Newton plant is the subject of this proceeding.Respondent'sNewton plant has a direct outflow in interstate commerce of merchan-dise valued in excess of $50,000.It is admitted,and I find,that Respondent isengaged in commerce within the meaning of the Act.H. THE LABOR ORGANIZATION INVOLVEDDistrict 50,United Mine Workers of America affiliate of United Mine Workers ofAmerica, herein called the Union, is a labor organization within the meaning ofthe Act.III.THE UNFAIR LABOR PRACTICESA. Therules against solicitation and distributionOn September2, 1965,Respondent promulgated and distributed among its employ-ees at the plant an"Employee PolicyManual"which indicated on its face that itapplied to the Newton,Kansas Division,effective July 1,1965.3Under article XVI,the manual provided in pertinent part:DISCIPLINE AND DISCHARGEEmployees are entitled to retain their jobs on the basis of goodbehavior, effi-ciency and honesty.Any employeewho fails to meet the foregoing conditionsmay be discharged after receiving one written warning.However, any of the1The charge by the Union was filed and served upon Respondent on September 8, 1965,and the complaint thereon was issued on October 15, 1965.sMotions to correct the transcript,received from General Counsel and Respondent, arehereby granted,with the exception that Respondent's request to delete the words"part of"at transcript page 108, line 20,is denied,particularly as my notes taken at the hearingreflect exactly the version which appears in the record.3 All dates are in 1965,unless otherwise specified. AMERICAN COACH COMPANY417following, by way of example, 'shall be considered grounds for immediatedismissal:18.Distribution of unauthorized literature on Company property.19. Solicitation of other employees for any unauthorized cause on Com-pany property.It is also understood that there are other conditions which will justify dis-charge and the Company will judge any offense in light of the actual happening.On all of the facets of the issue presented, there is abundant authority in Boardand court decisions definitively explicating the principles established.Thus, it issettled that broad company rules which prohibit solicitationduring nonworking time,or distribution of union literatureduring nonworking timeinnonworking areasareunlawful, unless it is shown that "special circumstances" make the prohibitory rulenecessaryto maintainproduction or discipline .4Here, while not specified, it is plain that rules 18 and 19 above, include withintheir broad compassunionsolicitation on nonworking time and distribution ofunionliterature on nonworking time in nonworking areas .5The condition inserted in theserules that permission in advance may be obtained to engage in such solicitation anddistribution does not provide Respondent with a justification or defense.Respond-ent's assumption is erroneous that it can predicate upon its own authorization theemployees' exercise of their right under Section 7 to self-organization .6Finally,Respondent sought to establish that "special circumstances" existed tovalidate rules 18 and 19. J. David Sullivan testified that he is the corporate secre-tary and general counsel of Detroiter Mobile Homes, which he described as the"parent company owning all of the outstanding issued stock" of Respondent sinceNovember 8, 1963. Sullivan's evidence was in substance as follows: In 1965, whenDetroiterMobile Homes consisted of a single plant at Alma, Michigan, a notice tothe employees was posted under his instruction, viz:THIS IS TO ADVISE THAT NO SOLICITING WILL BE ALLOWED INTHE FACTORY OR ON COMPANY PROPERTY UNLESS APPROVAL HASFIRST BEEN RECEIVED FROM THE GENERAL SUPERINTENDENT,MR. GEORGE ANDERSON, OR AN OFFICER OF THE COMPANY.ANYONE ABUSING THIS PRIVILEGE IS SUBJECT TO DISMISSAL.He said the rule was put into effect because, with some 150 employees at that plant,"they were always coming to work with tickets for church suppers, boy scouts, girlscouts, and they were causing so much a problem of loss of time on the line ... thatI had to stop them some way . . . ." The same rule-"has been subsequently postedin each plant as we acquired them," 7 -now comprising eight plants situated in several4WaltonManufacturing Company,126 NLRB 697,enfd.289 F.2d 177(C.A. 5) ;Stoddard-Quirk ManufacturingCo., 138 NLRB 615 (lead cases).6Southwire Company,145 NLRB 1329, enfd. as modified 352 F. 2d 346 (C.A. 5) ;General Industries Electronics Company,138 NLRB 1371.6 E g,J.R. Simplot Company Food Processing Division,137 NLRB 1552 ;.RemingtonRand Corporation,141 NLRB 1052;PhillipsManufacturing Company,155 NLRB 512.And see, where such rules, similarly worded, were declared unlawful:Plant Csty SteelCorporation,138 NLRB 839,enfd. 331 F.2d 511(C.A.5) ; M & S SteelCo.,148 NLRB789, enfd.353 F. 2d 80(C.A.5) ; Idaho Potato Processors,137 NLRB 910,enfd. 322 F. 2d573 (C.A.9) ;Walton Mfg. Co., supra; Stoddard-Quirk Mfg. Co., supra.Respondent'sreliance uponN.L.R.B. v. Shawnee Industries,333 F. 2d 221(C.A. 10),reversing in part140 NLRB 1451,is not well taken,as that case is distinguishable on its facts.Amongother things,the court found that the rule there did not apply tounionsolicitations but,as explicitly worded and orally announced by that employer,to solicitation of "contribu-tions."Further,itheld there was no evidence that the rule was ever used to interferewith union or organizational activities.As showninfra,absence of such evidence isnot a factor here.7However,as previously shown, rules 18 and 19 were not promulgated at Respondent'splant until September 2, 1965, although it was "acquired" by Detroiter on November 8, 1963.221-731-67-vol. 1518-28 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDStates.8However, the rule was extended to all these plants-"regardless of whetheror not there was any particular circumstances in the plant that necessitated such rule."More specifically, there were no particular circumstances that prompted the issuanceof rules 18 and 19 at Respondent's plant here in question .9Admittedly, there was no "special circumstances"at Respondent's planttomakenecessary rules 18 and 19 in order properly to maintain production or discipline.Moreover, even assuming, as I would not find, that "special circumstances" existedin 1956 to warrant institution of the rule at the original Detroiter plant, the policy ofperfunctorily extending the rule, with no further evidence of need, to other plantsnewly acquired and widely scattered, would scarcely justify for the Act's purposes thepromulgation of rules 18 and 19 10 at Respondent's plant 9 years later.11-Accordingly, it is found that Respondent violated Section 8 (a) (1) of the Act bypromulgating and maintaining at its plant rules 18 and,19, above described.B.Discharge of Zimmerman121.His backgroundZimmermancommenced employment with Respondent in February 1956 and wasterminated on September 3, 1965. Latterly he worked as a material handler, and in1964,his earningswere as much as $3 an hour on a piecework system called the"coach rate."Prior to andin connectionwith the Board election in October 1964,in which the Union was defeated, he was clearly a principal, if not the chief organizeramongthe employees on behalf of the Union.13After theelection,union activitywas quiescent until about July 1965, at which time Zimmerman renewed functionsfor the Union of the character he had performed in the past.On August 23, aunionmeeting washeld at his house 14 during which an organizing committee wasset up and he undertook to advise the participants on procedures, distributing author-ization cards,' and encouraging employees to vote for the Union in the event ofanother election.As he testified, Zimmerman was "instructed" by Ken Stuckey "togo golfing with he and another supervisor and the plant superintendent that eveningthat we had the meeting scheduled for,"-but he declined.Ken Stuckey was his pre-vious supervisor, in 1964,15 and during that time was aware of Zimmerman's affairswith the Union.The invitation was "highly unusual," as Zimmerman had neverbefore or since been asked to play golf with a supervisor.2. Incident leading to his dischargeOn September 2, Zimmerman received his copy of the "Employee Policy Man-ual," took ithometo study that evening, andmadenotes of certain differences andsimilaritiesfrom and with provisions in a labor contract which the Union recentlyconsummatedat a plant of Detroiter MobileHomesinHutchinson, Kansas.'6 Amongother things, he found that the contract did not include rules 18 and 19 but reflectedthe other 18items appearing in themanual under "Discipline and Discharge."8 To Sullivan's knowledge, there was no union organizational activity in any of the plantsownedby Detroiter until 1962 or 1963 ; as of the hearing date, many of these plants wereunion organized.In October 1964, a Board election was conducted among Respondent'semployees, in which the Union herein was unsuccessful.8 Until the instant hearing, Sullivan had never been'at Respondent's plant.10And note, moreover, that the rulein 1956prohibited only solicitation, while rule 19bans distribution.11E.g.,N.L.R.B. v. United Aircraft Corp.,324 F. 2d 128 (C.A. 2), cert denied 367U.S. 951 ;Plant City Steel Corp.,331 F. 2d 511 (C.A.5) ; M & S SteelCo., 353 F. 2d 80(C.A. 5).12 The facts are found and credited as related.However, there are no testimonial con-flicts which are critical."He and his brotherinNovember 1963, were the first in the plant to join the Union.He workedin close conjunctionwith Union International Representative John C. Elamand, among other things, solicited employees to sign authorization cards at the plant,made homecalls, andacted as the Union's observer at the election11He had written letters and contacted employees at the plant inviting attendance, butonly four specified employees attended, together with Union Agent Elam.'5At the time of the meeting in August 1965, Ken Stuckey was a "layout man ""About 50 miles away. AMERICAN COACH COMPANY419The next day during the noon break, Zimmerman came over to a table at the north(shipping and receiving) dock where employees were having their lunch.At thelunch table were five "material handlers," 17 one mail room employee,18 and oneRudy Woelk, alleged to be a supervisor, whose office was close by. Zimmerman laiddown the manual and said, "Look, fellows, what 40 `yes' votes got for us.We gotpart of Detroiter's contract.Look what 107 `yes' votes could have gotten you,1° wemight have gotten all of the contract."He also laid on the table seven union authori-zation cards, commenting: "For damned sure it wasn't the `no' voters that got thisfor you."He proceeded to point out the comparisons he made between the manualand the contract.20Concerning rules 18 and 19 in the manual, he said-they couldbe used "to unauthorize communist literature," or they "could be used as a scareclause to scare the employees."Referring to the top hourly rate of $2.25 providedin the manual for material handlers, he asked employees if they were getting thisrate, and received negative replies.A general conversation followed regarding quali-fication for the top rate. In the course of the whole discussion, Zimmerman remarkedin effect that if the employees had "held the Union like Detroiter," they might havebeen able to keep the "coach rate." 21And he also suggested that-"the more wepush this [i.e., the Union] the more we can get of this contract," and that "we mighteventually get all of it."At the end of the lunch period, Woelk made a statementthat "if the man wasn't satisfied here, he shouldn't stay and torment the other men."Zimmerman departed leaving the authorization cards on the table. Brown testifiedthat he took "part of the cards."Affirmatively testified, there was no turmoil ordisturbance in the behavior of the employees involved in the luncheon discussion 223.The discharge interviewAt 2:30 p.m., Woelk reported to Plant Superintendent Ernest W. Janzen that Zim-merman came to the lunch table of the material handling crew, threw down a copy ofthe manual and said, "Here's what you got," and then threw down a group of cardsand said,"Here's what you could have got." Specifically pointing to rules 18 and 19,Zimmerman said that "the company can't enforce these rules, they're just a bluff."Woelk "didn't like to have Johncomeoverand get hiscrew all rowed up." Janzentestified that, afterthinkingabout the matter for awhile, "I contracted Leroy Stuckey,who is John Zimmerman's supervisor, and 1 told Leroy to bring John in at 3:30, thatI was going to terminate John, that I wanted him as a witness." 23Zimmerman was accordingly brought in by Stuckey to Janzen's office.TakingJanzen's testimony, he related to Zimmerman certain details of Woelk's report,24 andthen told him that he "had brought a slander against the company, that he had dis-rupted the entire department, and that we held the policymanual tobe of somevalue ......He read rules 18 and 19 to Zimmerman and said that, under the cir-cumstances,he hadno alternativebut to terminate his employment.Zimmerman'stestimony, to similar effect, specified that Janzen stated that he "also violated rules 18and 19 under discipline and discharge, whichare as plain as canbe."After Zim-merman made some remarks, of irrelevant content here, Janzen repeated, "Never-theless, by what you did thisnoonyou violated rules18 and19."Stuckey thereuponadded, "By passing those cards, and that." Janzen said, "Yes." 2517Lee Becker,RossVan Rossun, Dale E. Brown, Warren Miller, and Joe Solis.IsPete Hartenburger.19 Testified by Zimmerman as the total number of eligible voters in the Board election.2UBrown testified that all of Zimmerman'scomments about the manual were notunfavorable.21Testimony of Van Rossun.22 The foregoing is based essentially upon the testimony of Zimmerman, and that of VanRossun and Brown substantially in corroboration.Woelk and the others at the lunchtable were not called to testify in the proceeding.21 Janzen later testified that he certainly would not discharge one of Stuckey's men with-out having him, as the supervisor,present.Respondent denied the allegation in thecomplaint that Leroy Stuckey is a supervisor.Based upon the unmistakable admissionsof Janzen, and upon Zimmerman's testimony,inter elia,that Stuckey gave orders to fouremployees in the department,assigned work,and granted requests for time off,I find thatStuckey is a supervisor.26Under Stuckey's version,inter aiia,Janzen charged Zimmerman with saying that thepolicy manual"stated some things just to scare the employees."m Janzen and Stuckey could not"recall" such remarks. 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the general conversation which followed for several minutes,26 Zimmermanargued that he did not understand how Janzen felt he had slandered the Company 27just because he did not agree with everything in the manual.Eight days later, Zim-merman received in the same mailing envelope from Respondent his final check anda "Separation Notice,"28 inwhich it is stated-"Discharged due to violation of com-pany policy."4.Concluding findings on dischargeThe position of Respondent in its brief is that Zimmerman was discharged solelybecause he attacked and discredited the newly distributed policy manual, and therebydemoralized some of the employees; that Respondent had no knowledge of his unionactivities; and that he had not in fact engaged in solicitation or distribution at thetime of the discharge.On the clear evidence, as described, I can find merit in noneof these grounds advanced.It is unquestionable that, on September 2, at the lunch table during nonworkingtime,29 Zimmerman was discussing with his fellow employees matters which directlyaffected their wages and conditions of employment, as well as their rights under theAct.In the truestsense,these were protected activities under Section 7.To besure, the protection afforded in the law may be forfeited by certain types of mis-conduct 30Such was clearly not the case here 31 Zimmerman's only remark of aconceivably disparaging vein was that the rules 18 and 19 "could be used as a scareclause to scare employees."These were rules, as already shown, which unlawfullyrestrained employees in their guaranteed organizational rights.But even if the ruleswere valid,Zimmerman'scomments concerning them were patently in the interest ofthe employees' mutual aid or protection contemplated by the Act and well withinthe realm of freedom of expression 32 The actual evidence is to the contrary thatZimmermancaused any turmoil, disruption, or "demoralizing" of employees.Norwas there any reasonable basis for Plant Superintendent Janzen to believe that Zim-merman engaged in "slander" or serious discrediting of the Company.33Woelk was well aware of what transpired during the Zimmerman discussion at thelunch table on September 2. By conveying this information to Janzen, and Janzenadopting and acting upon the report, Woelk was at least an agent of Respondentregarding the actual events which took place during theincident 34Certainly within Respondent's knowledge,Zimmermanwascurrentlyengaged onSeptember 2 in union activities-by passing authorization cards and soliciting sup-20 Stuckey left shortly beforethe conclusionof the interview, which had lasted about15 minutes.m Janzen testifiedthatZimmerman asked whathe meantby "slander" and by "un-authorized literature,"and Janzensaidthat "maybe slanderwasn't the word to use," buthe had"discredited" the Company; and unauthorized literature included anything whichhe had no permissionto distirbute.21On a form of the Kansas EmploymentSecurity Division.M Otherthan the general referenceto rules 18 and 19, Respondent madeno contentionthat Zimmerman's passing of union cardsconstituted distribution of the union literature,and that he was dischargedfor thisreason.In any case, the particular area at the northdock,customarilyusedby employees for having their lunch at the tables provided,cannotbe considered a work areawithin themeaning ofStoddard-Quirk Mfg. Co., Supra.HaroldMiller,et at.,d/b/a Miller Charles andCompany,148 NLRB 1579, 1581.10 E.g., sit-down strikes,mutiny, strikesin violationof contract, violence on picket line.31 Cf. Local UnionNo. 1229,InternationalBrotherhood of Electrical Workers (Jeffer-son Standard Broadcasting Company)v.N.L.R.B.,346 U.S. 464, in which a forfeiture ofprotectedrightswas heldwhereemployees,while actively on the payroll and withoutreference to any union or currentlabor controversy, engaged in publicity which seriouslydisparagedtheir employer's product.82 SeeUnited AircraftCorporation,139 NLRB 39, 44, enfd 324 F. 2d 128 (C.A. 2),cert.denied376 U.S. 951.saIbid.As described,Woelk's reportto Janzenrevealed no slanderous statements byZimmerman;and Janzensummarily made the decision to discharge with no attempt toinvestigate.Cf. N.L.R.B. v. Burnupand Sims,Inc.,379 U.S 21' Indeed, there is sufficientevidence that Woelk was a supervisor under the Act.Thus,he gave orders to the material handlers, and they looked to him for direction in their work,for time off, and as one who conveyed to them management decisionsHe was effectivelyconsulted by Janzen concerning the quality of the employees' work and on recommenda-tions for wage raises. (As noted, Woelk did not testifyAnd Respondent put in noaffirmative evidence on the supervisory issue )See, e g ,Little Rock Hardboard Com-pany,140 NLRB 264 AMERICANCOACH COMPANY421port for the Union; i.e., "The more we push this [Union] the more we can get of thiscontract."With the addition, as I find, of Respondent's awareness of Zimmerman'sleadership role some 10 months earlier, the renewal of his intensive activity begin-ning in July, and the unusual invitation he received to play golf with supervisors onthe evening of a scheduled meeting at his home, it may reasonably be inferred, as Ido, that Respondent knew or strongly suspected that Zimmerman was a prime moverin the Union at the time of his discharge.The ground for discharge offered by Respondent that Zimmerman slandered theCompany and caused turmoil and disturbance among the men has been found unsup-ported and unacceptable. It is plainly a pretext.Consistent with the foregoing, myconclusions, collectively and severally follow:(a) Zimmerman was terminated because of his union activities generally, to dis-courage membership among the employees 35(b) In the terminal interview on September 3, Zimmerman was specifically toldby Plant Superintendent Janzen and Supervisor Leroy Stuckey that he also violatedrules 18 and 19, among other things, "by passing those cards." Such enforcement bydischarge of unlawful no-solicitation and no-distribution rules was discriminatory.36(c)Zimmerman was engaged in a protected concerted activity on nonworkingtime and committed no cognizable misconduct as would forfeit such protection.Whatever Respondent's motive, his discharge was unlawful by virtue of Section 737Accordingly, it is concluded that Respondent violated Section 8(a)(3) and (1) ofthe Act, as alleged.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connec-tion with the operations of Respondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondentengaged incertain unfair labor practices, I willrecommend that it cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Iwill recommend that Respondent offer John M. Zimmerman immediate and fullreinstatement to his former or substantially equivalent position, without prejudice tohis seniority or other rights and privileges, and make him whole for any loss of earn-ingssuffered by reason of the discrimination against him, by payment to him of asum of money equal to that which he would normally have earned, absent the dis-crimination, from the date of the discrimination to the date of the offer of reinstate-ment,less net earningsduring such period, with backpay computed on a quarterlybasisin the manner established by the Board in F.W. Woolworth Co.,90 NLRB 289.Backpay shall carry interest at the rate of 6 percent per annum, as set forth inIsisPlumbing & Heating Co.,138 NLRB 716. Further, it will be recommended thatRespondent preserve and make available to the Board, upon request, all payroll rec-ords, social security payment records, timecards, personnel records and reports, andall other records necessary and useful to determine the amount of backpay due andthe right of reinstatement under the terms of these recommendations.Upon the foregoing findings of fact, and upon the entire record in the case, I makethe following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.The Union is a labor organization within the meaning of Section 2(5) of theAct.3.By discriminatorily discharging JohnM. Zimmerman, thereby discouragingmembership in the Union, Respondent engaged in and isengagingin unfair laborpractices within themeaningof Section 8 (a) (3) of the Act.4.By promulgating,maintaining,and enforcing rules which prohibit employees oncompany property from engaging in union solicitation on nonworking time, and dis-35E.g.,Idaho Potato Processors, Inc.,137 NLRB 910, enfd. 322 F. 2d 573 (C.A. 9) ;Southwire Company,145 NLRB 1329, enfd. In pertinent part 352 F. 2d 346 (C.A. 5).ssIbid.Miller Charles and Co., supra.37 Burnup and Sims,Inc., supra. 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDtribution of union literature on nonworking time and in nonworkingareas,Respond-ent interfered with, restrained, and coerced employees in violation of Section 8 (a) (1)of the Act._5.By the foregoing, and by terminating John M. Zimmerman for and while he wasengagingin protected concerted activities under Section 7 of the Act, Respondentengaged inand is engagingin unfair labor practices within themeaningof Section8(a)(1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices within the mean-ing ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions, of law, and uponthe entire record of the case,it is.recommended that Respondent, American CoachCompany, Newton, Kansas, its officers, agents, successorsand assigns,shall:1.Cease and desist from:(a)Discouraging membership in District 50, United Mine Workers of America,affiliated of United Mine Workers of America, or in any other labor organization, bydischarging or in any other manner discriminating in regard to hire or tenure ofemployment or any term or condition of employment. ,(b) Promulgating, maintaing, or enforcing a rule which prohibits employees fromengagingin union solicitation during their nonworking time on company property.(c)Promulgating, maintaining, or enforcing a rule which prohibits employees fromdistributing union literature on nonworking time in nonworking areas of companyproperty.(d) In any other manner interfering with, restraining, or coercing employees inthe exercise of the rights guaranteed in Section 7 of the Act.2.Take the following affirmative action designed to effectuate the policies of theAct:(a)Offer John M. Zimmerman immediate and full reinstatement to his former orsubstantially equivalent position without prejudice to his seniority or other rights orprivileges, and make him whole for any loss of earnings,as setforth in the section ofthe Trial Examiner's Decision entitled "The Remedy."(b) Preserve and, upon request, make available to the Board or its agents all pay-roll and other records, as set forth in the section of the Trial Examiner's Decisionentitled "The Remedy."(c)Post at its Newton, Kansas, plant, copies of the attached notice marked"Appendix." 38Copies of said notice, to -be furnished by the Regional Director forRegion 17, shall, after being duly signed by,Respondent, be posted immediately uponreceipt thereof, in conspicuous places, and be maintained for a period of 60 consecu-tive days.Reasonable steps shall be taken to insure that said notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director for Region 17, in writing, within 20 days fromreceipt of this Decision, what steps Respondent has taken to comply herewith.3918 In the eventthat this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner"in the notice.In the further event that the Board's Order be enforcedby a decreeof a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcingan Order- shall be substituted for tiie words "a Decisionand Order."In the event thatthisRecommendedOrder be adopted by the Board, this provisionshallbe modified to read: "Notify the Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby-notify our employees that:WE WILL NOT discourage membership in District 50 United Mine Workers ofAmerica, affiliate of United Mine Workers of America, or in any other labororganization, by discharging or in any other manner discriminating in regard tohire or tenure of employment or any term or condition of employment. L. D. CAULK COMPANY423WE WILL NOT promulgate, maintain or enforce a rule which prohibits employ-ees from engaging in union solicitation during their nonworking time on com-pany property, or promulgate,maintain,or enforce a rule which prohibitsemployees from distributing union literature on nonworking time in nonworkingareas of company property.WE WILL NOT in any other manner interfere with, restrain, or coerce employ-ees in the exercise of their right to self-organization,to form labor organizations,to join or assist the above-named, or any other labor organization,to bargaincollectively through representatives of their own choosing,or to engage in anyother concerted activities for the purpose of collective bargaining or other mutualaid or protection or to refrain from any or all such activities. .WE WILL offer John M. Zimmerman immediate and full reinstatement to hisformer or substantially equivalent position,and make him whole for any loss ofearnings he may have suffered by reason of his discriminatory discharge.AMERICAN COACH COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employee if presently serving in theArmed Forces of the United States of his right to full reinstatement upon applicationin accordance with the Selective Service Act and the Universal Military Training andService Act of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or coveredby any othermaterial.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board's Regional Office, Room 610,Federal Building,601 East Twelfth Street, Kansas City,Missouri,Telephone No.FR 4-5282.L. D. Caulk CompanyandLocal Union 1969,International Broth-erhood of Electrical Workers,' Petitioner,and Warehouse andProduction Workers Union Local 655, International Brother-hood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica,2 Petitioner.Cases Nos. 00-RC-6614 and 20-RC-6615.April 06, 1966DECISION ON REVIEW AND DIRECTION OF ELECTIONOn November 10, 1965, the Regional Director for Region 20 issueda Decision and Order in the above-entitled proceeding, dismissingthe petitions on the ground that the requested units were inappro-priate.Thereafter, in accordance with the National Labor RelationsBoard's Rules and Regulations, Series 8, as amended, the Teamstersfiled a timely request for review of said Decision and Order, contend-ing that the Regional Director erred in concluding that the unitalternatively requested by both Petitioners, confined to all employeesat the Employer's Menlo Park, California, operation, was inappro-priate.The Board, by telegraphic order dated December 20, 1965,granted the request for review.Thereafter, the Employer filed abrief.1Referred to herein as the IBEW.2 Referred to herein as the Teamsters.158 NLRB No. 33.